Exhibit 10.1
 
ROSENTHAL & ROSENTHAL, INC.
1370 Broadway
New York, NY  10018


October 29, 2015
 
Zoom Telephonics, Inc.
207 South Street
Boston, MA  02111


Ladies and Gentlemen:


Reference is made to the Financing Agreement entered into between us dated
December 18, 2012, as amended and/or supplemented (the “Financing
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the meanings given them in the Financing Agreement.


This will confirm that the Financing Agreement is hereby amended:


1.  
Effective October 1, 2015, as follows:



(a)  
Section 3.4 is amended and restated in its entirety so as to read as follows:



“3.4    A statement of all of Lender's charges shall accompany each monthly
statement of the Loan Account and such charges shall be payable by Borrower
within 5 Business Days after receipt of such statement. In lieu of the separate
payment of charges, Lender, at its option, shall have the right to debit the
amount of such charges to Borrower's Loan Account, which charges shall be deemed
to be first paid by amounts subsequently credited to the Loan Account. As more
fully provided in Section 9.2 hereof, in no event shall the interest charges
hereunder exceed the Maximum Rate.” ; and


2.  
Effective December 1, 2015, as follows:



(a)  
Section 1.22 is amended and restated in its entirety so as to read as follows:



“1.22. “Margin” shall mean two and one quarter percent (2.25%) per annum.”


(b)  
Section 3.1 is amended and restated in its entirety so as to read as follows:



“3.1   Borrower agrees to pay to Lender each month interest (computed on the
basis
of the actual number of days elapsed over a year of 360 days) (a) on that
portion of the average daily balances in the Loan Account during the preceding
month that does not exceed the Loan Availability at a rate per annum (the
"Effective Rate") equal to the Prime Rate plus the Margin and (b) on the amount
of Over-advances, if any, at a rate of 3% per annum in excess of the Effective
Rate. Any change in the effective interest rates due to a change in the Prime
Rate shall take effect on the date of such change in the Prime Rate provided,
that, with respect to Lender’s charges, no decrease in the Prime Rate below
3.25% per annum shall be given any effect.”


 
1

--------------------------------------------------------------------------------

 
 
Except as hereinabove specifically set forth, all of the terms and conditions of
the Financing Agreement shall remain in full force and effect and shall continue
unmodified.


Very truly yours,


ROSENTHAL & ROSENTHAL, INC.



By: /s/Thomas D.
Lauria                                                                           
Thomas D. Lauria, Senior Vice President
 
Agreed:


ZOOM TELEPHONICS, INC.




By: /s/Frank
Manning                                                                           
Frank Manning, President and CEO
 

2

--------------------------------------------------------------------------------